DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LAWRENCE T. REID, JR.,
                            Appellant,

                                      v.

      GUARDIANSHIP OF MARGARET REID, Incapacitated Ward,
                         Appellee.

                              No. 4D17-2025

                              [May 17, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502014GA000267XXXXMB.

   Lawrence T. Reid, Jr., Boca Raton, pro se.

   Jami L. Huber of Jami L. Huber, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.